 

 

Exhibit 10.2

 

BEACON ROOFING SUPPLY, INC. 2014 STOCK PLAN
(Effective As Of February 12, 2014)

 

RESTRICTED STOCK UNIT AWARD AGREEMENT FOR NON-EMPLOYEE DIRECTORS

 

A Restricted Stock Unit (RSU) Award (the “Award”) granted by Beacon Roofing
Supply, Inc., a Delaware corporation (the “Company”), to the non-employee
Director named in the attached Award letter (the “Grantee”), relating to the
common stock, par value $.01 per share (the “Common Stock”), of the Company,
shall be subject to the following terms and conditions and the provisions of the
Beacon Roofing Supply, Inc. 2014 Stock Plan, Effective as of February 12, 2014
(the “Plan”), a copy of which is attached hereto and the terms of which are
hereby incorporated by reference:

 

1. Acceptance by Grantee. The receipt of the Award is conditioned upon its
acceptance by the Grantee in the space provided therefor at the end of this
Agreement and the return of an executed copy of this Agreement to the General
Counsel of the Company no later than March 14, 2014. If the Grantee shall fail
to return this executed Agreement by the due date, the Grantee’s Award shall be
forfeited to the Company.

 

2. Grant of RSUs. The Company hereby grants to the Grantee the Award of RSUs, as
set forth in the Award letter. An RSU is the right, subject to the terms and
conditions of the Plan and this Agreement, to receive a distribution of a share
of Common Stock for each RSU as described in Section 6 of this Agreement.

 

3. RSU Account. The Company shall maintain an account (“RSU Account”) on its
books in the name of the Grantee which shall reflect the number of RSUs awarded
to the Grantee and any dividend equivalents paid to the Grantee as described in
Section 4.

 

4. Dividend Equivalents. Upon the payment of any dividends on Common Stock
occurring during the period preceding the date the RSUs are settled in Common
Stock and distributed to the Grantee as described in Section 6, the Company
shall credit the Grantee’s RSU Account with an amount equal in value to the
dividends that the Grantee would have received had the Grantee been the actual
owner of the number of shares of Common Stock represented by the RSUs in the
Grantee’s RSU Account on that date. Such amounts shall be paid to the Grantee in
cash at the time and to the extent the RSU Account is distributed to the
Grantee. Any dividend equivalents relating to RSUs that are forfeited shall also
be forfeited.

 

5. Vesting.

 

(a) Except as described in (b) and (c) below, the Grantee shall become vested in
his Award on the first anniversary of the date of the grant of the Award if he
remains in continuous service on the Board until such date.

 

(b) If the Grantee’s service on the Board terminates prior to the first
anniversary of the date of the grant of the Award due to death or disability,
the Award shall become vested on such date. For this purpose “disability” means
(as determined by the Committee in its sole discretion) the inability of the
Grantee to engage in any substantial gainful activity by reason of any medically
determinable physical or mental impairment which is expected to result in death
or disability or which has lasted or can be expected to last for a continuous
period of not less than 12 months.

 

(c) The Award shall be forfeited to the Company upon the Grantee’s termination
of service on the Board for any reason other than the Grantee’s death or
disability (as described in Section 3(b) above) that occurs prior to the date
the RSUs vest as provided in Section 3(a) above.

 

6. Settlement of Award. No later than 10 business days following the date of the
Grantee’s termination of service on the Board, the Company shall distribute to
him, or his personal representative, beneficiary or estate, as applicable, (a) a
number of shares of Common Stock equal to the number of vested RSUs subject to
the Award and held in his RSU Account, and (b) a cash payment equal to the
dividend equivalents credited to his RSU Account attributable to such vested
RSUs.

 

7. Change in Control. Notwithstanding the foregoing provisions of the Agreement,
upon a Change in Control of the Company, (a) the Grantee shall become vested in
any then unvested Award and (b) the Company shall immediately distribute to the
Grantee his RSU Account as described in Section 6; provided, however, that if
the Change in Control does not constitute a “change in control” as described in
Treas. Reg. §1.409A-3(i)(5), then distribution of the RSU Account shall be
deferred until the date of the Grantee’s termination of service on the Board.

 



 

 

 

8. Rights as Stockholder. The Grantee shall not be entitled to any of the rights
of a stockholder of the Company with respect to the Award, including the right
to vote and to receive dividends and other distributions, until and to the
extent the Award is settled in shares of Common Stock.

 

9. Award Not Transferable. The Award may not be transferred other than by will
or the applicable laws of descent or distribution or pursuant to a qualified
domestic relations order. The Award shall not otherwise be assigned,
transferred, or pledged for any purpose whatsoever and is not subject, in whole
or in part, to attachment, execution or levy of any kind. Any attempted
assignment, transfer, pledge, or encumbrance of the Award, other than in
accordance with its terms, shall be void and of no effect.

 

10. Share Delivery. Delivery of the Award Shares will be by book-entry credit to
an account in the Grantee’s name established by the Company with the Company’s
transfer agent; provided that the Company shall, upon written request from the
Grantee (or his estate or personal representative, as the case may be), issue
certificates in the name of the Grantee (or his estate or personal
representative) representing such Award Shares.

 

11. Administration. The Award shall be administered in accordance with such
regulations as the Committee shall from time to time adopt.

 

12. Governing Law. This Agreement, and the Award, shall be construed,
administered and governed in all respects under and by the laws of the State of
Delaware.

 

IN WITNESS WHEREOF, this Agreement is executed by the Company this ___ day of
__________ 2014, effective as of the __ day of __________.

 



  BEACON ROOFING SUPPLY, INC.               By:         Ross D. Cooper    
Senior Vice President, General Counsel & Secretary





 

 

 

AGREED AND ACCEPTED:

 

GRANTEE

  

 



                  Date:      



   



 